DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/06/2020 has been entered.


Status of claims
This office action is in response to the amendment received on 07/06/2020.
Claims 1 and 7 were amended.
Claims 9-20 were previously withdrawn.
Claims 1, 2 and 4-20 are pending.
Claims 1, 2 and 4-8 were examined.


Response to Arguments/Amendments
Claim rejections - 35 USC § 101
Applicant’s amendments and arguments (see remarks, pages 9 and 10, filed on 07/06/2020), with respect to the rejection of claims 1, 2 and 4-8 under 35 USC § 101 as being directed to an abstract idea have been fully considered but are not persuasive. With respect to step 2B of the analysis, Applicant asserts “The claims do not simply use a computer as a tool to implement an abstract idea in a technological environment. Instead, the claims rely on the use of cryptographic public and private key based accounts on blockchain ledgers in order to operate, and the steps of the method are necessarily linked to the computing devices on which the blockchain ledgers are implemented. The method implemented by the instructions of the claims cannot be separated from the use of these cryptographic features, including the use of a message signed with cryptographic private keys that correspond to cryptographic keys when controlling the incrementing and decrementing of resource pools. The method of the claims must cryptographically verify the message in the authorization using a cryptographic public key of a resource pool in order to place the hold on the resource pool of the blockchain ledger”. Examiner respectfully disagrees. Utilizing generic computer components (i.e. a "first computing device") does not alone transform an otherwise abstract idea into patent-eligible subject matter. While Applicant considers "the steps of the method are necessarily linked to the computing devices on which the blockchain ledgers are implemented", Examiner respectfully disagrees with Applicant's interpretation of the broadest reasonable interpretation of the claims. The claims merely describe what the pools "comprise" (i.e. registers, ledgers) and characteristics of the 

Claim rejections - 35 USC § 112(b)
Applicant’s amendments and arguments (see remarks, page 11, filed on 07/06/2020), with respect to the rejection of claims 1, 2 and 4-8 under 35 USC § 112(b) have been fully considered and are persuasive, therefore the rejections were withdrawn. The rejection under 35 USC § 112(b) has been withdrawn in view of the claim amendments. However, upon further consideration, new grounds of rejection under 35 USC § 112(b) were made for claims 1, 2 and 4-8 in view of the amended language.

Claim rejections - 35 USC § 103
Applicant’s amendments and arguments (see remarks, pages 11-13, filed on 07/06/2020), with respect to the rejection of claims 1, 2 and 4-8 under 35 USC § 103 have been fully considered and are persuasive, therefore the rejection was withdrawn in view of the claim amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2 and 4-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1, 2 and 4-8 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. The claims recite reducing settlement risk by an intermediary reallocating resources, which is an abstract idea. Specifically, the claims recite: 
a. “receiving... an instruction to transfer a first quantity of a first resource type from a first resource pool to a second resource pool…”;b. “receiving… an instruction to place a hold on a second quantity of the first resource type in the first resource pool;”;c. “receiving... a derived value”;d. “receiving...a one way function”;
which is grouped within the certain methods of organizing human activity and mathematical concepts grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). The claims are grouped within certain methods of organizing human activity because the steps recited describe the fundamental economic practice of bookkeeping and the commercial or legal interaction of executing a contract until the contract requirements have been satisfied. In addition, the claims are also grouped within mathematical concepts because the steps recited describe cryptographic signature verification algorithm; establishing a cryptographic lock and unlocking it using its key, which represents a mathematical calculation. As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single judicial exception for purposes of further eligibility analysis. See MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section 1.B. Thus, the language identified in the certain methods of organizing human activity and mathematical concepts groupings were considered as a single abstract idea.
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claims include: a first computing device. Merely using a first computing device only serves to use computers as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment or field of use. Specifically, this additional elements performs the steps or functions such as: “receiving... an instruction to transfer a first quantity of a first resource type from a first resource pool to a second resource pool…”;“receiving… an instruction to place a hold on a second quantity of the first resource type in the first resource pool;”;“receiving... a derived value”; “receiving...a one way function”; “receiving... an authorization to place the hold on the second quantity of the first resource type in the first resource pool, the authorization comprising a message signed with a cryptographic private key that corresponds to a cryptographic public key of the first resource pool”; “verifying, by the first computing device, the authorization using the cryptographic public key of the first resource pool to determine that the message of the authorization comprises a cryptographic signature created with a cryptographic private key of the first resource pool”; “responsive to receiving the authorization and verifying the authorization successfully, placing... the hold on the second quantity of the first resource type in the first resource pool to create a held second quantity of the first resource type, wherein the held second quantity of the first resource type cannot be transferred from the first 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using first/second registers, blockchain ledger, and a plurality of computing devices to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of reducing settlement risk by an intermediary reallocating resources. As discussed above, taking the claim elements separately, these additional elements perform the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of reducing settlement risk by an intermediary reallocating resources. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claims are not patent eligible. The dependent claims 2 and 4-8 further 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 4-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 




“[38] A sending party, using a sender computing device, or "sender," may initiate a transfer to a receiver by requesting a quote. A quote can relate to the resources required to make a transfer from the sender to the receiver. It can include an amount of resources to be transferred to a recipient, as well as any fees for effectuating the transfer. Such fees may be charged by intermediaries. The quote may be requested from any suitable party, with any suitable computing device or system that may be in communication with computing devices or system for various intermediaries. [39] For all transfer chains, using any conditions on held resources and number of intermediaries, the sending party may accept a quote and authorize a hold on its own resources that are to be transferred. The hold can be put in place on a resource tracking system between the sending party and the first intermediary party in the transfer chain, which may be a sender-intermediary resource tracking system. The sender-intermediary resource tracking system may track certain resources controlled by the sending party and other resources controlled by the first intermediary party. In general, a hold can be put in place on the resource tracking system responsible for tracking resources of adjacent parties in the transfer chain. For example, a record of the amount and type of a sending party resource may be stored in a database that is part of a resource tracking system. In placing a hold on a certain quantity of the resources belonging to the sending party, the resource tracking system may prevent the transfer of that quantity of resources and/or specific resources unless and until the specific conditions of the hold are fulfilled. The resources for both the sending party and for the next party in the transfer chain may be of the same type. Once the hold has been authorized, the next party in the transfer, for example, an intermediary party using an intermediary computing device, or "intermediary," may cause the resource tracking system to implement the hold on the resources as authorized by the sending party. This may lock up some quantity of the sending party's resources, preventing other transfers from reducing the quantity of the sending party's resources on the sender-intermediary resource tracking system below the held quantity for some time period. The sender-intermediary resource tracking system may send a hold receipt (a "prepared transfer receipt") that may indicate that the requested hold has been placed on the resource in preparation for the planned transfer. The hold may also be placed by transferring the held resources to a holding account on the resource tracking system. The holding account may be owned by the operator of the resource tracking system, or by owned by a third party. For example, a third party may establish an account on a resource tracking system to which a sending party may transfer resources to be used in a transfer. The sending party's resources may be transferred out of the third party's account on the resource tracking system when being transferred to an account of a first intermediary party in a transfer chain....”
Therefore, as the specification as filed does not recite how receiving the instruction to place a hold on a second quantity of the first resource type in the first resource pool without sending a quote first. In other words, while the specification as filed recites the sending party initiating a transfer by requesting a quote, receiving a quote and then "accept a quote and authorize a hold on its own resources", the claims attempt to recite an embodiment in which a an instruction to place a hold on a "second quantity", unrelated to the "first quantity" is received, the specification as filed does not provide sufficient written description for the claimed language (see MPEP 2161.01). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. Dependent claims 2 and 4-8 are also rejected since they depend on claim 1.

Claim 1 recites “receiving, at the first computing device, a derived value;receiving, at the first computing device, a one way function;”. The specification as filed recites, inter alia:
“[50] Another example of a condition that must be satisfied to release a hold on resources may be the receiving of a receipt, which may be some pre-agreed upon signed message, from the receiver. For example, in a single intermediary transfer chain, in response to receiving the prepared transfer receipt sent out by the sender-intermediary resource tracking system an intermediary may instruct the intermediary-receiver resource tracking system to place a hold on a certain amount of resources controlled by the intermediary party and tracked by an intermediary-receiver resource tracking system, which may also track resources controlled by the receiving party. The receiver may be sent a receipt indicating that resources controlled by the intermediary party have been placed on hold at the intermediary-receiver resource tracking system. The receiver may send out a signed message whose contents may have been pre-agreed upon by the parties in the transfer chain and may not themselves indicate anything regarding the state of the transfer of chain, to the sender-intermediary resource tracking system, the intermediary-receiver resource tracking system, and the intermediary. This signed message may be cryptographically signed, and may fulfill the condition for releasing the hold on the sending party's resources at the sender-intermediary resource tracking system, allowing the sending party's resources to be transferred to the intermediary party, and for releasing the hold on the intermediary party's resources at the receiver intermediary resource tracking system, allowing the intermediary party's resources to be transferred to the receiving party. [54] The receipt sent by the receiver may be implemented using, for example, a one-way function, such as a hash function. For example, the receiver may, when a transfer chain is set up, publish a value derived from subjecting a secret value to a one-way function so that it may be accessed by other systems in the transfer chain. For example, the derived value may be a hash that results from hashing the secret value, and the receiver may publish the hash so that it may be accessed by the intermediaries and resource transfer systems in the transfer chain. The derived value may be published in any suitable manner, for example, being made available at a publicly available network location, a pre-agreed upon network location, or by being sent directly to each of the systems in the transfer chain by the receiver or a coordinator of the transfer, or by being passed sequentially or in any other suitable manner between systems in the transfer chain. The one-way function used by the receiver to generate the derived value may also be published. The secret value may be kept private by the receiver. The condition of the holds on resources in the transfer chain may be the receiving of a receipt that includes the secret value. [55] When the receiver wishes to execute the transfer, for example, after receiving a prepared transfer receipt from the last resource tracking system in the transfer chain, the receiver may send out a receipt that includes the secret value to the intermediaries and resource tracking systems in the transfer chain. A resource tracking system may verify the receipt by applying the one-way function, as published by the receiver, to the secret value in the receipt, and determining if the result matches the derived value published by the receiver. If the result matches the derived value the receipt may be verified as being from the receiver and fulfilling the conditions of the hold on resources. This may allow resources to be transferred, resulting in execution of the transfer. ”
Therefore, as the specification as filed does not recite how the one-way function used by the receiver is received. The specification recites that this function is "published" by the receiver. While the specification as filed recites that the "derived value "may be published in any suitable manner", the specification as filed merely recites that the one-way function "may also be published". While the specification as filed recites an entity "publishing" information, the claims attempt to recite an embodiment in which this information is "received" by a "first computing device". This claimed step is not recited by the specification as filed. "receiving... a function" differs from retrieving a function from a set of published data, therefore the disclosure as filed does not provide written description for the step of "receiving, at the first computing device, a one way function"., the specification as filed does not provide sufficient written description for the claimed language (see MPEP 2161.01). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. Dependent claims 2 and 4-8 are also rejected since they depend on claim 1.


Claim 1 recites “receiving, at a first computing device, an instruction to transfer a first quantity… receiving, at the first computing device, an authorization to place the hold on the second quantity of the first resource type in the first resource pool…”. The specification as filed recites, inter alia:
“[181] FIG. 19 shows an example procedure suitable for a resource transfer system according to an implementation of the disclosed subject matter. At 1900, a proposed transfer may be received. For example, the resource tracking computing device 200 may receive a proposed transfer from any suitable computing device or system, such as the coordinator 400 The proposed transfer may indicate the type and quantity of resources in a resource pool, for example, the resource pool 242, to be held, the condition of the hold, and the resource pool, for example, the resource pool 244, to which the resources are to be transferred when the hold conditions are fulfilled and an execute instruction is received. [182] At 1902, whether a hold authorization is present may be determined. For example, the resource tracking computing device 200 may determine if a hold authorization has been received from the sending party, which may own the resources tracked by the resource pool 242 on which the proposed transfer indicates a hold should be placed. If the hold authorization is present, flow may proceed to 1910. Otherwise, if the hold authorization is not present, flow may proceed to 1904 [183] At 1904, the transfer may be stored. For example, without the presence of a hold authorization, the resource tracking computing device 200 may be unable to place a hold on the resources in the resource pool 242, as indicated in the proposed transfer. The resource tracking computing device 200 may store the proposed transfer, for example, as pending transfer 246 in the storage 240, while awaiting the hold authorization. [184] At 1906, a proposed transfer receipt may be sent. For example, the resource tracking computing device 200 may send, to any suitable computing device or system, such as the coordinator 400, a proposed transfer receipt. The proposed transfer receipt may indicate that the resource tracking computing device 200 has received the proposed transfer, but does not have the proper hold authorization yet and has stored the proposed transfer as the pending transfer 246 while awaiting the hold authorization. The proposed transfer receipt may be used by, for example, the coordinator 400 to indicate to the sender computing device 300 that a hold authorization is still needed before the transfer can proceed. [185] At 1908, a hold authorization may be received. For example, the resource tracking computing device 200 may receive the hold authorization for the pending transfer 246 from the sender computing device 300. The hold authorization may be an indication that the resource tracking computing device 200 can place a hold on resources tracked by the resource pool 242, owned by the sending party. [186] At 1910, a hold may be placed on the resources to be transferred...”
Therefore, as the specification as filed does not recite how a hold authorization, not present in the received proposed transfer, can be received without a proposed transfer receipt being sent (step 1906). In other words, the specification as filed recites determining whether a hold authorization is present in the received proposed transfer (1902) and in case no authorization is present, the device that received the proposed transfer does not have the proper hold authorization yet and has stored the proposed transfer as the pending transfer (1904) while awaiting the hold authorization. The specification as filed does not describe an embodiment in which step 1908 can be performed without steps 1904 and 1906). Therefore, the specification as filed lacks written description for the claim language "receiving, at the first computing device, an authorization to place the hold on the second quantity of the first resource type in the first resource pool" absent storing the transfer and sending a proposed transfer receipt, the specification as filed does not provide sufficient written description for the claimed language (see MPEP 2161.01). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. Dependent claims 2 and 4-8 are also rejected since they depend on claim 1.

“[186] At 1910, a hold may be placed on the resources to be transferred. For example, the resource tracking computing device 200, having received a hold authorization from the sender computing device 300, may place a hold on resources owned by the sending party in the resource pool 242. The type and quantity resources on which the hold is placed and the condition of the hold may be based on the proposed transfer that was received by the resource tracking computing device 200. The hold may also be subject to a lock timeout, for example, if the hold is placed on resources in a resource pool such as the resource pool 644 that tracks resources owned by an intermediary party. The hold may also include indications of other parameters associated with the hold, such as, for example, the resource pool into which the resources will be transferred and the computing device or system from whom an execute instruction to effect the transfer of the resources may be received. The hold may prevent the held resources from being transferred or moved until the hold condition is fulfilled, a lock timeout expires, or the transfer fails or is cancelled, for example, by the sending party. In the event of a lock timeout expiring or other transfer failure, the hold may be released, although some of the resources may remain under hold and be transferred as part of a guaranteed minimum transfer to an intermediary party. [187] At 1912, a prepared transfer receipt may be sent. For example, the resource tracking computing device 200 may send a prepared transfer receipt to any suitable computing device or system, such as the coordinator 400 or the intermediary computing device 100, indicating that a hold has been placed on the resources in the resource pool 242. The prepared transfer receipt may serve as evidence that the hold has been placed, and may include an indication of, for example, the type and quantity of resources that have been held, the party to whom the held resources belong, the party to whom the resources are to be transferred, the proposed transfer the resources are being held in connection with, and any other suitable information about the prepared transfer on the resource tracking computing device 200. The prepared transfer receipt may be used by, for example, the intermediary computing device 100 as an indication that the intermediary computing device 100 can place a hold on resources at the resource tracking system 600, or execute a transfer of resources to the receiving party at the resource tracking system 600 The prepare transfer receipt may assure the intermediary computing device 100 that the resources needed for its source transfer are held and available, so that it can make its destination transfer. [188] At 1914, a message may be received that satisfies the hold condition. ”
Therefore, as the specification as filed does not recite how a secret value can be received without sending a prepared transfer receipt (1912). In other words, the specification as filed recites that "The prepare transfer receipt may assure the intermediary computing device 100 that the resources needed for its source transfer are held and available, so that it can make its destination transfer.", followed by "At 1914, a message may be received that satisfies the hold condition". Therefore, while the claims require a "secret value" to be received without an acknowledgement that the hold has been placed, the specification as filed does not recite an embodiment in which the condition that satisfies the hold is received absent a prepared transfer receipt being sent., the specification as filed does not provide sufficient written description for the claimed language (see MPEP 2161.01). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. Dependent claims 2 and 4-8 are also rejected since they depend on claim 1.




(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “A computer-implemented method, performed on a data processing apparatus, comprising steps performed "at a first computing device"”. This language is unclear as the relationship between the "data processing apparatus" and the "first computing device" is unclear. In other words, the claims require both a method "performed on a data processing apparatus" and steps performed "at a first computing device". It is unclear whether those are the same structural elements or whether the method performed in one apparatus comprises steps performed at a different "device". This duality renders the scope of the claims unclear.. Dependent claims 2 and 4-8 are also rejected since they depend on claim 1.

Claim 1 recites “verifying, by the first computing device, the authorization using the cryptographic public key of the first resource pool”. This language is unclear as the "first computing device" is not in possession of the "public key of the first resource pool". 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Toedtmann et al. (NPL 2013) OpenCoin – the original protocol, including wallet to wallet transactions.
A Next-Generation Smart Contract and Decentralized Application Platform (NPL 2015) including a blockchain with a built-in Turing-complete programming language, allowing anyone to write smart contracts and decentralized applications where they can create their own arbitrary rules for ownership, transaction formats and state transition functions.

Smorodinsky et al. (US 5,884,290 A) disclose method of transferring funds employing a three-node real-time electronic interlock, including testing the account to see if it holds sufficient funds to cover the transfer.
Armstrong (US 2015/0262137 A1) discloses off-block chain transactions in combination with on-block chain transactions, including Multiple users submitting one or more buy and sell offers and a matching engine attempting to match the buy and sell offers to one another..
Buldas et al. (US 2015/0295720 A1) disclose system and method for sequential data signatures, including One-Time Hash-Password Schemes.
Minor (US 2015/0332256 A1) discloses system and method for converting cryptocurrency to virtual assets whose value is substantiated by a reserve of assets, including a prevailing exchange rate based upon a current exchange rate for a currency exchange plus an additional amount that is system dependent. The additional amount may include a system commission. The additional amount may also include a fluctuation factor in order to account for the difference between the prevailing rate and the anticipated rate obtained when the actual asset is purchased on an external exchange.
Winklevoss et al. (US 10,068,228 B1) disclose systems and methods for storing digital math-based assets using a secure portal, including Deposit Distribution Waterfalls Among Wallets.
Ginter et al. (US 6,658,568 B1) disclose trusted infrastructure support system, methods and techniques for secure electronic commerce transaction and rights 
Cole et al. (US 2009/0138398 A1) disclose a method and system for multi-currency escrow service for web-based transactions including accounts sub-ledgers and escrows.
Avazian et al. (US 2010/0287100 A1) disclose a method and system for cash remittances using a two country banking structure, including placing a hold on the remitter’s account.
Pennanen (US 2015/0356524 A1) discloses system and method for executing financial transactions, including signing a transaction with an appropriate private key.
Uhr et al. (US 2018/0227293 A1) disclose certificate issuing system based on block chain, including discard reserve cost transfer guidance information that performs guidance to transfer a blockchain-based-certificate discard reserve cost charged in a discard-prepared-reserve-specific bitcoin address.
Wilson, Jr. et al. (US 2016/0292680 A1) disclose digital asset intermediary electronic settlement platform, including transferring conventional currency from the buying member's account to the selling member's account at the same moment that the digital asset intermediary electronic settlement platform server broadcasts to the blockchain.

Molinari et al. (US 2017/0011460 A1) disclose systems and methods for trading, clearing and settling securities transactions using blockchain technology, including placing money or other currency in escrow to secure payment in connection with an investment. Once the contract is confirmed and the blockchain ledger is appended with a corresponding entry, the money or other currency may be transferred into the investment pool.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  







/E.C./Examiner, Art Unit 3685 


/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685